IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
KELLY LOUDERMILK,

              Petitioner,

v.                                                     Case No. 5D17-1786

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed August 4, 2017

Petition for Belated Appeal
A Case of Original Jurisdiction.

Kelly Loudermilk, Brooksville, pro se.

Pamela Jo Bondi, Attorney General
Tallahassee, and, Kaylee D. Tatman,
Assistant Attorney General, Daytona
Beach, for Respondent.

PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the April 11, 2017 order

denying Petitioner’s motion for new trial, filed in Case No. 2014-CF-1495 in the Circuit

Court in and for Osceola County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).


       PETITION GRANTED.


PALMER, EVANDER and EDWARDS, JJ., concur.